Title: To James Madison from John Martin Baker, 18 October 1804 (Abstract)
From: Baker, John Martin
To: Madison, James


18 October 1804, Palma. Refers to his letter of 4 July 1804 transmitting his consular report up to 30 June. Enumerates “the places unfortunately afflicted On the Continent of Spain, by a contageous fever, (in its effects like unto the Yellow fever of the west Indies) in the province of Andalusia, Malaga, Velez-Malaga, Montilla, Espera, Anteguera, Moron, Ecija; and Alucemas; it has also manifested itself at Cartagena, Alicante and Cadiz.” “The Captain Gen⟨e⟩ral, per the last courier, received information that at Gibraltar, the⟨re⟩ existed the Plague—the mortali⟨ty⟩ particularly in Malaga, has been very great, insomuch that three hundred persons died daily, the fore-part of the last Month.

“On these Islands, thank Providence, very good health is enjoyed and the most precautionary measur⟨es⟩ adopted for its preservation.” Solicits appointment as consul at Tripoli should United States make peace with that state. “I understand well the Lengua-franca, very much used by the Chiefs in Africa, of consequence an interpreter not Necessary, very frequently the cause of Serious misunderstanding.”
